Since the opinion in this case was rendered, a petition for rehearing was duly filed in this court, and it is strongly urged that under all the facts the punishment is excessive. The record discloses that defendant was a peace officer, and the offense charged arose while he was acting in that capacity. While the offense is a serious one, and his ignorance of his duty almost inexcusable, there was no intent on the part of defendant to violate the law. We have given his contention consideration, and have reached the conclusion that under all the circumstances justice requires that the punishment be reduced from 15 years in the state penitentiary to 10 years, and, as modified, the sentence is affirmed.
The petition for rehearing is denied.
DOYLE, P.J., and DAVENPORT, J., concur.